Per Curiam :
The pleadings and the issue here presented are identical with those in Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467. For the reasons stated in that opinion plaintiff’s motions for summary judgment, to the extent that they ask for an adjudication that the jeeps involved in this action should be classified and rated as passenger motor vehicles, are granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amount to be paid to plaintiff for the transportation services involved.
It is so ordered.